DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xi et al (WO 2018232090 A1, hereinafter referred to as Xi) in view of Yokomakura et al (US 20190166612 A1, hereinafter referred to as Yokomakura).
		Re claim 1, Xi teaches a method (Abstract)), comprising:
	(i) receiving synchronization signal block (SSB) configuration for radio link monitoring (RLM) (receiving SS blocks from the gNB including reporting configuration for multiple RS measurement) by a user equipment (UE) in a new radio (NR) network, wherein the SSB occupies a first OFDM symbol (time instance when SS blocks are received, SS blocks are transmitted/received at different time instances, Fig. 8-9, Fig. 16-17) 
	(ii) receiving channel state information reference signal (CSI-RS) configuration for RLM by the UE (receiving CSI-RS from the gNB including reporting configuration for multiple RS measurement), wherein the configured CSI-RS resource is allocated over a second OFDM symbol (time instance when CSI-RSs are received, CSI-RSs are transmitted/received at different time instances, Fig. 8-9, Fig. 16-17) 
	(iii) performing SSB based RLM and CSI-RS based RLM using the SSB and CSI-RS configuration for RLM (performing multiple RSs beam measurement including CSI-RS and SS blocks) based on whether the SSB and the configured CSI-RS resource are TDMed (multiple RSs beam measurements are performed when the CSI-RS and SS blocks are received in different time instance/symbol) (Fig. 5-6, Fig. 11-12, Fig. 16-17, Table 2-3, Par 0098-0099, Par 0104-0106, Par 0108-0110, Par 0119-0120, Par 0128, Par 0149, Par 0156-0161, Par 0205-0206, Par 0214, Par 0230-0232).
		Xi discloses that the numerology (subcarrier spacing, SCS) can vary for different communications, cells and different portions of the wireless spectrum (Par 0072). However, Xi does not explicitly disclose that 
	(iv) the SSB has a first numerology and the CSI-RS has a second numerology,
	(v) determining whether the SSB and the configured CSI-RS resource are Time Division Multiplexed (TDMed) responsive to the first numerology and the second numerology being different.
		Re components (iv)-(v), Yokomakura teaches that 
	(iv) the SSB has a first numerology (synchronization signal has a first subcarrier spacing such as 15 KHz) and the CSI-RS has a second numerology (reference signal such as CSI-RS has a second subcarrier spacing (i.e. 30KHz)) (Fig. 7, Fig. 14-15, Par 0089-0090, Par 0104, Par 0145-0151, Par 0214-0222, Par 0234-0239),
	(v) determining whether the SSB and the configured CSI-RS resource are Time Division Multiplexed (TDMed) responsive to the first numerology and the second numerology being different (Synchronization signal and the reference signals have different subcarrier spacings and are transmitted/received in different time instances, Fig. 7) (Fig. 7, Fig. 14-15, Par 0089-0090, Par 0104, Par 0145-0151, Par 0214-0222, Par 0234-0239).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the steps that (iv) the SSB has a first numerology and the CSI-RS has a second numerology, (v) determining whether the SSB and the configured CSI-RS resource are Time Division Multiplexed (TDMed) responsive to the first numerology and the second numerology being different, as taught by Yokomakura for the purpose of providing efficient communication between a terminal and a base station, as taught by Yokomakura (Par 0009-0010).
		Claim 11 recites a user equipment performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 12, Xi does not explicitly disclose that the first numerology and the second numerology being different includes the first numerology and the second numerology having different subcarrier spacing (SCS) values.
		Yokomakura teaches that the first numerology and the second numerology being different includes the first numerology and the second numerology having different subcarrier spacing (SCS) values (Synchronization signal and the reference signals have different subcarrier spacings) (Fig. 7, Fig. 14-15, Par 0089-0090, Par 0104, Par 0145-0151, Par 0214-0222, Par 0234-0239).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the step that the first numerology and the second numerology being different includes the first numerology and the second numerology having different subcarrier spacing (SCS) values, as taught by Yokomakura for the purpose of providing efficient communication between a terminal and a base station, as taught by Yokomakura (Par 0009-0010).

4.	Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xi and Yokomakura as applied to claim 1 above and further in view of Yi et al (US 20190075006 A1, hereinafter referred to as Yi).
		Re claims 3, 13, Xi does not explicitly disclose that the first numerology and the second numerology being different includes the first numerology and the second numerology having different cyclic-shift prefix (CP) lengths.
		Yi teaches that the first numerology and the second numerology being different includes the first numerology and the second numerology having different cyclic-shift prefix (CP) lengths (different subcarrier spacings having different CP length) (Fig. 5-6, Par 0008-0010, Par 0060, Par 0066, Par 0093).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the step that the first numerology and the second numerology being different includes the first numerology and the second numerology having different cyclic-shift prefix (CP) lengths, as taught by Yi for the purpose of providing a new frame structure “for handling scalable numerology cyclic prefix (CP)”, as taught by Yi (Par 0008).
5.	Claims 4-8, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xi and Yokomakura as applied to claim 1 above and further in view of Harada (US 20210092697 A1, hereinafter referred to as Harada).
		Re claims 4, 14, Xi teaches to perform SSB based RLM and CSI-RS based RLM using the SSB and CSI-RS configuration for RLM (performing multiple RSs beam measurement including CSI-RS and SS blocks) based on whether the SSB and the configured CSI-RS resource are TDMed (multiple RSs beam measurements are performed when the CSI-RS and SS blocks are received in different time instance/symbol) (Fig. 5-6, Fig. 11-12, Fig. 16-17, Table 2-3, Par 0098-0099, Par 0104-0106, Par 0108-0110, Par 0119-0120, Par 0128, Par 0149, Par 0156-0161, Par 0205-0206, Par 0214, Par 0230-0232).
		Xi does not explicitly disclose to perform SSB based RLM and CSI-RS based RLM only when the SSB and the configured CSI-RS resource are TDMed.
		Harada teaches that a UE is not capable to receive SSB and data/reference signal simultaneously when the SSB and data/RS have different numerology/SCS (Fig. 3-4, Par 0008, Par 0054-0055, Par 0058-0060, Par 0069, Par 0089-0093, Par 0096-0100, Par 0104-0110).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the step that a UE is not capable of receiving SSB and data/reference signal simultaneously when the SSB and data/RS have different numerology/SCS, as taught by Harada for the purpose of controlling transmission and reception of data while performing radio link measurement, as taught by Harada (Par 0011-0012).
		Xi in view of Harada discloses that UE is incapable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS. Yokomakura discloses that UE receives SSB and CSI-RS in different time instances (TDMed) when the SSB and CSI-RS have different SCS (Fig. 7, Fig. 14-15). Therefore, Xi in view of Yokomakura and Harada discloses that UE is capable of receiving SSB and CSI-RS in different time instances (TDMed) when the SSB and CSI-RS have different SCS and not capable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS. If the UE can not receive both the SSB and CSI-RS (not able to receive the SSB and CSI-RS simultaneously), it cannot perform RLM based on both the SSB and CSI-RS. As the UE is not capable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS, the UE can only perform SSB based RLM and CSI-RS based RLM when the SSB and CSI-RS are received in different time instances (TDMed). Therefore, the combination of Xi, Yokomakura, and Harada is capable of performing SSB based RLM and CSI-RS based RLM only when the SSB and the configured CSI-RS resource are TDMed and it would have been obvious to do so to perform radio link monitoring when the UE receives both the SSB and CSI-RS having different SCS. 
		Re claims 5, 15, Xi teaches to perform SSB based RLM and CSI-RS based RLM (Fig. 5-6, Fig. 11-12, Fig. 16-17).
		Xi does not explicitly disclose that performing SSB based RLM and CSI-RS based RLM is further based on whether the UE supports simultaneous reception over different numerologies.
		Harada teaches that a UE is not capable to receive SSB and data/reference signal simultaneously when the SSB and data/RS have different numerology/SCS (Fig. 3-4, Par 0008, Par 0054-0055, Par 0058-0060, Par 0069, Par 0089-0093, Par 0096-0100, Par 0104-0110).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the step that a UE is not capable of receiving SSB and data/reference signal simultaneously when the SSB and data/RS have different numerology/SCS, as taught by Harada for the purpose of controlling transmission and reception of data while performing radio link measurement, as taught by Harada (Par 0011-0012).
		Xi in view of Harada discloses that UE is incapable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS. Yokomakura discloses that UE receives SSB and CSI-RS in different time instances (TDMed) when the SSB and CSI-RS have different SCS (Fig. 7, Fig. 14-15). Therefore, Xi in view of Yokomakura and Harada discloses that UE is capable of receiving SSB and CSI-RS in different time instances (TDMed) when the SSB and CSI-RS have different SCS and not capable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS. If the UE can not receive both the SSB and CSI-RS (not able to receive the SSB and CSI-RS simultaneously), it cannot perform RLM based on both the SSB and CSI-RS. As the UE is not capable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS, the UE can only perform SSB based RLM and CSI-RS based RLM when the SSB and CSI-RS are received in different time instances (TDMed). Therefore, the combination of Xi, Yokomakura, and Harada discloses that performing SSB based RLM and CSI-RS based RLM is further based on whether the UE supports simultaneous reception over different numerologies. 
		Re claims 6, 16, Xi teaches to perform SSB based RLM and CSI-RS based RLM (Fig. 5-6, Fig. 11-12, Fig. 16-17).
		Xi does not explicitly disclose that performing SSB based RLM and CSI-RS based RLM based on whether the UE supports simultaneous reception over different numerologies includes performing SSB based RLM and CSI-RS based RLM only when the UE does NOT support simultaneous reception over different numerologies.
		Harada teaches that a UE is not capable to receive SSB and data/reference signal simultaneously when the SSB and data/RS have different numerology/SCS (Fig. 3-4, Par 0008, Par 0054-0055, Par 0058-0060, Par 0069, Par 0089-0093, Par 0096-0100, Par 0104-0110).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the step that a UE is not capable of receiving SSB and data/reference signal simultaneously when the SSB and data/RS have different numerology/SCS, as taught by Harada for the purpose of controlling transmission and reception of data while performing radio link measurement, as taught by Harada (Par 0011-0012).
		Xi in view of Harada discloses that UE is incapable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS. Yokomakura discloses that UE receives SSB and CSI-RS in different time instances (TDMed) when the SSB and CSI-RS have different SCS (Fig. 7, Fig. 14-15). Therefore, Xi in view of Yokomakura and Harada discloses that UE is capable of receiving SSB and CSI-RS in different time instances (TDMed) when the SSB and CSI-RS have different SCS and not capable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS. If the UE can not receive both the SSB and CSI-RS (not able to receive the SSB and CSI-RS simultaneously), it cannot perform RLM based on both the SSB and CSI-RS. As the UE is not capable of receiving SSB and CSI-RS simultaneously when the SSB and CSI-RS have different SCS, the UE can only perform SSB based RLM and CSI-RS based RLM when the SSB and CSI-RS are received in different time instances (TDMed). Therefore, the combination of Xi, Yokomakura, and Harada discloses that performing SSB based RLM and CSI-RS based RLM based on whether the UE supports simultaneous reception over different numerologies includes performing SSB based RLM and CSI-RS based RLM only when the UE does NOT support simultaneous reception over different numerologies.
		Re claims 7, 17, Xi does not explicitly disclose to receive SSB measurement timing configuration (SMTC) configuration for RLM by the UE; and determine an RLM evaluation period for RLM according to the SMTC configuration for RLM based at least on an SMTC periodicity.
		Harada teaches to receive SSB measurement timing configuration (SMTC) configuration for RLM by the UE (SMTC provided to the UE); and determine an RLM evaluation period for RLM according to the SMTC configuration for RLM based at least on an SMTC periodicity (UE performing measurements based on SMTC period/window) (Fig. 3-4, Par 0008, Par 0045, Par 0049-0050, Par 0058-0060, Par 0064, Par 0069, Par 0104-0111).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the steps to receive SSB measurement timing configuration (SMTC) configuration for RLM by the UE; and determine an RLM evaluation period for RLM according to the SMTC configuration for RLM based at least on an SMTC periodicity, as taught by Harada for the purpose of controlling transmission and reception of data while performing radio link measurement, as taught by Harada (Par 0011-0012).
		Re claims 8, 18,  Xi does not explicitly disclose that the SMTC configuration comprises an SMTC periodicity, an SMTC window duration, and a timing offset.
		Harada teaches that the SMTC configuration comprises an SMTC periodicity (Cycle), an SMTC window duration (SMTC length), and a timing offset (timing offset) (Par 0049-0050).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Xi by including the step that the SMTC configuration comprises an SMTC periodicity, an SMTC window duration, and a timing offset, as taught by Harada for the purpose of controlling transmission and reception of data while performing radio link measurement, as taught by Harada (Par 0011-0012).
Allowable Subject Matter
		Claims 9-10, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473